DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed December 23, 2020.  Claims 1, 13 16, and 17 have been amended.

Claim Rejections - 35 USC § 103
The previous rejection of claims under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendment and arguments.  The previously cited art does not teach a binary masking vector that performs iterations to determine a relevant vector, including labels having relevant scores, updating the binary masking vector by masking pre-selected having been selected in previous labeling selections, applying the updated binary masking vector to the relevant label so as to avoid selecting the same pre-selected labels again, and ending iterations when an end label is selected.  Applicant’s arguments, beginning on page 6 of remarks, are persuasive.

Response to Arguments
Applicant's arguments, filed December 23, 2020 have been fully considered and are persuasive; see above for details.

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121